


Exhibit 32.2




AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of November 3, 2011 by and among FURNITURE BRANDS
INTERNATIONAL, INC., a Delaware corporation (the “Company”), BROYHILL FURNITURE
INDUSTRIES, INC., a North Carolina corporation (“Broyhill”), HDM FURNITURE
INDUSTRIES, INC., a Delaware corporation (“HDM”), LANE FURNITURE INDUSTRIES,
INC., a Mississippi corporation (“Lane”), THOMASVILLE FURNITURE INDUSTRIES,
INC., a Delaware corporation (“Thomasville”), MAITLAND-SMITH FURNITURE
INDUSTRIES, INC., a Delaware corporation (“Maitland-Smith”, and, together with
the Company, HDM, Broyhill, Lane and Thomasville, each a “Borrower,” and,
collectively, the “Borrowers”), the other Loan Parties party hereto, the Lenders
party hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as Administrative
Agent (the “Administrative Agent”).
RECITALS
A.    The Borrowers, the other Loan Parties, the Lenders and the Administrative
Agent are party to that certain Amended and Restated Credit Agreement dated as
of April 27, 2011 (the “Credit Agreement”). Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them by the Credit Agreement.
B.    The Borrowers, the Lenders, and the Administrative Agent wish to amend the
Credit Agreement on the terms and conditions set forth below.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.    Amendment to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)    Section 6.13 of the Credit Agreement is hereby amended and restated as
follows:
SECTION 6.13 Change in Fiscal Year. The Company shall not change its fiscal year
to end on any date other than (a) for each year through and including 2011,
December 31 of such year and (b) for each year thereafter, the closest Saturday
to December 31.
2.    Representations and Warranties of the Loan Parties. Each of the Loan
Parties represents and warrants that:
(a)    The execution, delivery and performance by the Loan Parties of this
Amendment have been duly authorized by all necessary corporate action and that
this Amendment is a legal, valid and binding obligation of the Loan Parties
enforceable against the Loan Parties in accordance with its terms, except as the
enforcement thereof may be subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors'




--------------------------------------------------------------------------------




rights generally;
(b)    Each of the representations and warranties contained in the Credit
Agreement (treating this Amendment and the Credit Agreement as amended hereby as
“Loan Documents” for purposes thereof) is true and correct in all material
respects on and as of the date hereof as if made on the date hereof (except that
any representation or warranty that relates to a specific date shall be true and
correct in all material respects as of such date); and
(c)    No Default or Event of Default has occurred and is continuing.
3.    Effective Date. This Amendment shall become effective as of the date first
written above upon the execution and delivery hereof by the Loan Parties, the
Required Lenders, and the Administrative Agent (without respect to whether it
has been executed and delivered by all the Lenders) and the satisfaction of the
following additional conditions:
(a)    Each of the Guarantors has executed and delivered a Reaffirmation of
Collateral Documents in the form of Exhibit A hereto.
4.    Reference to and Effect Upon the Credit Agreement.
(a)    Except as specifically amended above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement, the Security Agreement or any other Loan
Document, nor constitute a waiver of any provision of the Credit Agreement, the
Security Agreement or any other Loan Document, except as specifically set forth
herein. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby.
5.    Costs and Expenses. The Borrowers hereby affirm their obligations under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.
6.    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New York, but giving effect to laws
applicable to national banks.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
8.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.




--------------------------------------------------------------------------------




 
 
FURNITURE BRANDS INTERNATIONAL, INC.
BROYHILL FURNITURE INDUSTRIES, INC.
LANE FURNITURE INDUSTRIES, INC.
THOMASVILLE FURNITURE INDUSTRIES, INC.
ACTION TRANSPORT, INC.
BROYHILL TRANSPORT, INC.
BROYHILL RETAIL, INC.
BROYHILL HOME FURNISHINGS, INC.
THOMASVILLE RETAIL, INC.
HDM RETAIL, INC.
FAYETTE ENTERPRISES, INC.
HDM FURNITURE INDUSTRIES, INC.
HDM TRANSPORT, INC.
LANEVENTURE, INC.
MAITLAND-SMITH FURNITURE INDUSTRIES, INC.
THE LANE COMPANY, INCORPORATED
LANE HOME FURNISHINGS RETAIL, INC.
THOMASVILLE HOME FURNISHINGS, INC.
FURNITURE BRANDS RESOURCE COMPANY, INC.
FURNITURE BRANDS HOLDINGS, INC.
FURNITURE BRANDS OPERATIONS, INC.
 
 
 
 
 
By   /s/ Steven G. Rolls
Name: Steven G. Rolls
Title: Senior Vice President and Chief Financial Officer of the Company and
Senior Vice President - Finance of each other Loan Party


On behalf of each of the above Loan Parties
 
 
 









--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
Individually, as Administrative Agent, Issuing Bank and Swingline Lender


By   /s/ Bradford R. Kuhn
Name: Bradford R. Kuhn
Title: Duly Authorized Signatory
 
Bank of America, N.A.


By  /s/ Elizabeth J. Mitchell
Name: Elizabeth J. Mitchell
Title: Vice President
 
Wells Fargo Bank, National Association


By  /s/ Reza Sabahi
Name: Reza Sabahi
Title: Authorized Signatory
 
PNC Bank, National Association


By
Name:
Title:
 
General Electric Capital Corporation


By   /s/ Dwayne Coker
Name: Dwayne Coker
Title: Duly Authorized Signatory
 
Capital One Leverage Finance Corp.


By  /s/ Robert Wallace
Name: Robert Wallace
Title: Senior Vice President













--------------------------------------------------------------------------------




EXHIBIT A


REAFFIRMATION OF COLLATERAL DOCUMENTS


Each of the undersigned hereby (a) acknowledges receipt of a copy of that
certain Amendment No. 1 to Amended and Restated Credit Agreement dated as of
November 3, 2011 (the “Amendment”); (b) consents to the amendment referenced
therein; and (c) reaffirms its obligations under each of the Collateral
Documents to the extent that it is party thereto in favor of JPMorgan Chase
Bank, N.A., as administrative agent for the lenders party to the Credit
Agreement, as defined below. Capitalized terms used herein, but not otherwise
defined herein, shall have the meanings ascribed to such terms in that certain
Amended and Restated Credit Agreement dated as of April 27, 2011 among Furniture
Brands International, Inc., the other Loan Parties party thereto, the Lenders
party thereto and the Administrative Agent (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”). This
Reaffirmation of Collateral Documents shall be governed by and construed in
accordance with laws of the State of New York, but giving effect to federal laws
applicable to national banks.


Dated as of November 3, 2011
FURNITURE BRANDS INTERNATIONAL, INC.
BROYHILL FURNITURE INDUSTRIES, INC.
LANE FURNITURE INDUSTRIES, INC.
THOMASVILLE FURNITURE INDUSTRIES, INC.
ACTION TRANSPORT, INC.
BROYHILL TRANSPORT, INC.
BROYHILL RETAIL, INC.
BROYHILL HOME FURNISHINGS, INC.
THOMASVILLE RETAIL, INC.
HDM RETAIL, INC.
FAYETTE ENTERPRISES, INC.
HDM FURNITURE INDUSTRIES, INC.
HDM TRANSPORT, INC.
LANEVENTURE, INC.
MAITLAND-SMITH FURNITURE INDUSTRIES, INC.
THE LANE COMPANY, INCORPORATED
LANE HOME FURNISHINGS RETAIL, INC.
THOMASVILLE HOME FURNISHINGS, INC.
FURNITURE BRANDS RESOURCE COMPANY, INC.
FURNITURE BRANDS HOLDINGS, INC.
FURNITURE BRANDS OPERATIONS, INC.


By: /s/ Steven G. Rolls______________________    
Name: Steven G. Rolls
Title: Senior Vice President and Chief Financial Officer of the Company and
Senior Vice President - Finance of each other Loan Party
On behalf of each of the above Loan Parties






